Citation Nr: 1002293	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability or other ear-related 
disability.
 
3.  Entitlement to service connection for residuals of a low 
back injury.  

4.  Entitlement to service connection for bilateral hearing 
loss disability or other ear-related disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 
1955 to September 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied an application to reopen claims for 
service connection for residuals of a low back injury and 
service connection for bilateral hearing loss disability or 
other ear-related disability.

Evidence has been received since the March 2007 statement of 
the case (SOC); however, in December 2009, the Veteran, 
through his representative, waived his right to initial RO 
consideration of this evidence.

Service connection for residuals of a low back injury and 
service connection for bilateral hearing loss disability or 
other ear-related disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of October 1968, the RO denied service 
connection for residuals of a low back injury and service 
connection for bilateral hearing loss disability or other 
ear-related disability and properly notified the Veteran of 
that decision.  

2.  Because the Veteran did not file a substantive appeal, 
the October 1968 decision became final.

3.  Evidence received at the RO since the October 1968 rating 
decision raises a reasonable possibility of substantiating 
claims for service connection for residuals of a low back 
injury and service connection for bilateral hearing loss 
disability or other ear-related disability.  


CONCLUSIONS OF LAW

1.  The October 1968 rating decision, which denied service 
connection for residuals of a low back injury and service 
connection for bilateral hearing loss disability or other 
ear-related disability, is final.  38 U.S.C.A. § 4005(c) 
(West 1964); 38 C.F.R. §§ 3.160, 20.1103 (1968).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for residuals of a low back 
injury and service connection for bilateral hearing loss 
disability or other ear-related disability and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is reopening both service connection 
claims.  Any error committed with respect to either the duty 
to notify or the duty to assist does not result in unfair 
prejudice to the claimant and need not be discussed.  



New and Material Evidence

In an October 1968-issued rating decision, the RO denied 
service connection for and "ear condition" and for a "back 
condition."  The Veteran and his representative were 
notified of the decision in a letter from the RO.  The 
Veteran timely filed a notice of disagreement (NOD), but did 
not perfect the appeal after receiving a statement of the 
case (SOC).  Thus, the October 1968 rating decision became 
final.  38 U.S.C.A. § 4005 (c) (West 1964).  With respect to 
the finally denied claim of service connection for an "ear 
condition," the Veteran had submitted a statement from a 
service comrade who claims to have witnessed the Veteran 
"when he injured his ear and had repeated trouble with his 
ear."  Thus, it appears that the Veteran intended to claim 
service connection for residuals other than merely hearing 
loss and the Board must investigate all possible symptoms.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a 
claimant seeks service connection for the symptoms regardless 
of how those symptoms are diagnosed or labeled).

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

Pursuant to 38 C.F.R. § 3.156(a) (2009), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The application to reopen the service connection 
claims was received at the RO in August 2004, subsequent to 
the effective date of the revision.  Therefore, this version 
of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1968 RO rating decision consists of service treatment records 
(STRs) supplied by the National Personnel Records Center 
(NPRC).  NPRC also verified the Veteran's service dates and 
stated that all available STRs had been sent.  The Veteran 
submitted claims and statements.  No private medical reports 
were submitted and the Veteran had not undergone a VA 
examination.  

The STRs considered in the October 1968 rating decision note 
soundness at entry and no relevant complaint during active 
service.  A separation examination report dated August 20, 
1959, reflects that the ears and drums, and spine, were 
normal.  Audiometry was not used, but a whispered voice test 
showed 15/15 hearing in both ears to whispered and spoken 
voice.  

An NPRC form reflects that all available STRs were forwarded 
to VA in October 1968; however, the report of medical history 
questionnaire, on which the Veteran might have reported an 
ear problem or back pain, is missing.  

The Veteran submitted a claim for a back condition and a 
condition of both ears in September 1968.  He reported that 
he was treated for these during active service in 1956 and 
1957.  

The RO denied the claims in October 1968.  The denial was 
based on a lack of evidence of a back disability or ear 
disability during active service.  In his NOD, the Veteran 
reported that he fell down a ladder during Navy service 
aboard the USS Lake Champlain between 1956 and 1958.  He 
reported that he was treated at sick bay.  He did not mention 
an ear injury.  

In October 1969, the RO issued a statement of the case (SOC).  
Because the Veteran did not submit a VA Form 9, Substantive 
Appeal, the RO closed the case.  

The Board will review the evidence submitted since the 
October 1968 RO decision to determine whether any of it is 
new and material evidence, that is, whether it is neither 
cumulative nor redundant and whether it raises a reasonable 
possibility of substantiating either service connection 
claim.  

The new evidence includes a July 2003-dated letter and claim 
to reopen.  This request, along with attached evidence, was 
received at the RO in August 2004.  The attached letter is a 
July 2003 letter from J. Woolum, MD.  In the letter, Dr. 
Woolum recalls having provided treatment for a painful back 
in the early 1970s.  The doctor recalled that the Veteran had 
reportedly injured his back in the Navy in the late 1960s 
[Veteran served in the late 1950s].  The doctor concluded 
that a chronic degenerative disc syndrome was currently 
shown, and that this "could have been" precipitated by 
injury of the affected area.  

The letter is new and material evidence to reopen the claim.  
Dr. Woolum has provided evidence of a current low back 
disability, a necessary element for service connection that 
had not been submitted prior.  Dr. Woolum suggested that the 
current low back disorder might have been caused by active 
service.   This evidence is neither cumulative nor redundant 
and it is supportive of the claim.  In other words, it raises 
a reasonable possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
claim for service connection for residuals of a low back 
injury must be granted.  The issue will be addressed further 
in the REMAND below.

Concerning service connection for bilateral hearing loss 
disability or other ear-related disability, in September 
1969, the Veteran submitted three signed, notarized, lay 
witness statements of service comrades who claimed that they 
were aware of his ear injury aboard ship.  In March 2003, the 
Veteran's sibling reported that the Veteran had hearing 
difficulty in the early 1960s, as evidenced by his inability 
to pass an employment hearing examination offered him by a 
company for whom the sibling worked.  Because lay witnesses 
are competent to report an event witnessed by her or him, 
these statements are competent evidence.  Their credibility 
is always presumed at the reopening stage.  Justus, supra.  
Because this evidence suggests that an ear injury was 
suffered during active service and that a hearing loss 
disability possibly existed shortly after active service, it 
is material evidence.  Because the prior record lacked 
evidence of an in-service ear injury or a hearing loss 
disability, it is new evidence.  Because the evidence 
supports the service connection claim, it therefore raises a 
reasonable possibility of substantiating the claim.  This 
evidence therefore is sufficiently new and material to reopen 
a claim for service connection for a bilaterally hearing loss 
disability. 


ORDER

New and material evidence having been submitted, the claims 
for service connection for residuals of a low back injury and 
service connection for bilateral hearing loss disability or 
other ear-related disability are reopened.  To this extent, 
the appeal is granted.


REMAND

Because the claims for service connection for residuals of a 
low back injury and service connection for bilateral hearing 
loss disability or other ear-related disability are reopened, 
VA must consider the claims on the merits, after fulfilling 
VA's duty to assist.   

VA's duty to assist includes offering an examination where 
necessary.  VA should offer the Veteran an orthopedic 
examination to determine the nature and etiology of any 
current low back disorder.  VA should also offer an 
appropriate examination to determine the nature and etiology 
of any residual of an ear injury, including a bilateral 
hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should make 
arrangements for an orthopedic 
examination by a physician.  The 
physician should review the pertinent 
medical history, elicit a history of 
relevant symptoms from the Veteran, 
examine the Veteran, and determine the 
nature and etiology of any low back 
disorder.  For each diagnosis offered, 
the physician is asked to address whether 
it is at least as likely as not (50 
percent or greater probability) that this 
began during active service.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

The Veteran should also be scheduled for 
an appropriate examination by a physician 
to determine the nature and etiology of 
any ear disorder and/or hearing loss.  
The physician should review the pertinent 
medical history, elicit a history of 
relevant symptoms from the Veteran, 
examine the Veteran, and determine the 
nature and etiology of any ear disorder 
and/or hearing loss.  For each diagnosis 
offered, the physician is asked to 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that this began during 
active service.  The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should re-
adjudicate service connection claims.  If 
the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for an examination (if an 
examination is deemed necessary) without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009). 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


